Case 16-31602   Doc 1357-14    Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                              Exhibit Page 1 of 3




            EXHIBIT 14
     Case 16-31602           Doc 1357-14     Filed 11/29/18 Entered 11/29/18 18:09:48                 Desc
                                            Exhibit Page 2 of 3




                        ASH GROVE C�MENT ,'1lVE ST� INC.
                                    !    ;
                                           Inter-Office Memorandul1l
                                                                                 ,January 22, 1990
                                                                   Date   �___________'--_---,'-_




To-�s�t�e�'�J@e-eS�h�e�r�i�d�a�n�-� ��-------�                     'From -���K�e!F.nl--/RHiio»,n.Het----

                                                                                 ,P�er Tr       formation
                D_i_c_k_C_o_o_k_e                                                       �
Copies   to   ___              ___ .. �_______                +--_v'J"""'"'
                                                                              (:�est TermtitiI
_______         stan    WEbb




          As soon as we can determine that the connected power requirement
          for the West Terminal unloade t replacement will exceed our
          present' power supply, we need t 6 request the needed expansion
          from Seattle City Light    (SCL). i  SCL is : generally ready to
          accommodate any increase in service at their own expense but in
          this unique case they may be'a �it skeptical'
                                                          and reluctant.  As                '
                                            I
          the history shown below describes; it has been a litany of false
          starts and changed plans.   We ne�d to be aware of this, so that
          we can be persistent and get wh� t we want�     I see  this as the
          perfect opportunity to get ri� of        the step-down,    step-up
          absurdity we presently operate.

                                                          b
          I recommend the first option I sh w below because it  requires no
          cost to' the AGCW/LSNW partnership .  What is unique about it is
          that: obr metered usage   (second�ry metering) will be at two
          different voltages.   Our account rep may find out that service

          likely, this will be an acceptable proposal�
                                                          I
          can only be offered at the same voltage (as it is now).      More
                                                         but I included the
          other, more costly, alternatives oust in case.

                                                    HISThRY
          NOVEMBER 1967     26 KV undergrohnd service' established to                                 two
                                          I
          26,000/277/480 transformers.   T�e dock seivice was sized                                   for
          2,000 HP.



                                                                                                                !
                                                                                        EXHIBIT 14 - Page 001

                                                                                                 AGC2F000912
    Case 16-31602   Doc 1357-14           Filed 11/29/18 Entered 11/29/18 18:09:48              Desc
                                         Exhibit Page 3 of 3



     1973     Someone found out that tWey were paying for a 2,000 HP
     service when the only needed 391 HP.   Sct agreed to reduce their
           -


                                       I


     minimum.                          I



     DECEMijER 1978                                    J
                     Requested that sc convert to 26 KV/4 KV service
     with 7,500 connected HP as part lof a grind � ng pI ant expansion.
                         -




     SCt made plans for the conversion.           ;
                                       I

     NOVEMBER 1979       -       Transformers at'the dock were removed.

     DECEMBER 1979                                         J
                     Kaiser advised sc they had iChanged the scope of
     the project and would temporarily require a,l,SOO KW transformer
                         -




                                                            i
     with 480 V service for barge unl0 ding.               1
                      Kaiser advised that 4                            KV service would not be
                                                               I
     FEBRUARY 1980
     required.       had to find a buy�r for                           the,7,SOO KW transformer
                             -




                sct
     they had already purchased.
                                      I
                                      I
                                       •


     JANUARY 1990    ,I advised SCt th�t the 480:V dock service                                 was
     being stepped up to 4160 V. They:were  not a�are of this.
                     -

                                      I

                                      I




                                                           I
     OPTIONS


     1.    (Recommended) Replace    doc�  transformer with    one  of
           sufficient capacity to supply the unloader at  4160 V. sct
           will supply transformer and secondary �etering. No change
                                                           I
           to plant service.

     2.    Switch to   primary metering at 26 KV.:         I
                                                      Buy out existing
           26,000/277/ 480 transformer  for plant service.   Purchase a
                         transformer of sufficient: capacity to provide
                                                       I
           26,000/ 4160
           for new unloader.

     3.    Secondary metering at 4160       sct  td install a 26000/ 4160
                                                       VI'
           transfo}::,mer of sufficient, capacity ,to supply the      new
                                                               :

          'unloader. AGCW to purchase a 4160/480 :transformer for plant
                                                                  ,

           service. SCt to supply a 26,000/ 4160 t:ransformer. for plant
                                                       1
           service.                     !
                                                              '



     4.    Secondary metering at 480V.    AGCW to :purchase a 480V / 4160V
                                                       1
           step up transformer to suppl� new unloader. SCt to install
           a 26/000/277/ 480 transformer of sufficient capacity to
           supply    new unloader. No Change to plant service.

     As
                                                   I
        alwayS I will appreciate YQur review land advise on these
     ideas. This is a moderately comp      issue which could delay
     our project if not addressed ear r y.                             '!
                                     \                                      /
                                                                   '




                                                                          '
                                                                           _
                                                                               �




                                                  I:                   ��
i
b
I
                                     ,                                             EXHIBIT 14 - Page 002

                                                                                          AGC2F000913
